                                                                                   DCSDNY
        Case 1:18-cv-12089-CM-GWG Document 99 Filed 02/26/20 Page 1 of 1
                                                          IJOCUMENT
                                                                             ELLCTtONIC1\LLY FILED

UNITED STATES DISTRICT COURT                                                            if: ------- ·--_
                                                                            • , ,. i . ~:      .     D.
                                                                                                           -----+---1--
                                                                                                             'L / -~   u   ''J---0
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
IN RE ALLERGAN PLC SECURITIES                                      ORDER
LITIGATION                                                         18 Civ. 12089(CM)(GWG)

---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

         1. The above-referenced action has been referred to this Court for discovery supervision.

        2. All discovery (as well as requests for admissions) must be initiated in time to be
concluded by the deadline for all discovery. All applications to the Court must comply with this
Court's Individual Practices, which are available through the Clerk's Office or at:
https://nysd. uscourts.gov/hon-gabriel-w-gorenstein

        3. Discovery motions -- that is, any application pursuant to Rules 26 through 37 or 45 --
not only must comply with~ 2.A. of the Court's Individual Practices but also must be made
promptly after the cause for such a motion arises. In addition, absent extraordinary
circumstances no such application will be considered if made later than 30 days prior to the close
of discovery. Untimely applications will be denied.

        4. Any application for an extension of the time limitations with respect to any deadlines
in this matter must be made to Judge McMahon.

         5. With respect to the dispute described in Docket# 97, this dispute shall be the subject
of a new conference among the parties. If it is not resolved, it shall be presented by means of a
letter compliant with paragraph 2.A of this Court's Individual Practices.

        SO ORDERED.

Dated: February 26, 2020
       New York, New York
